DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 – 20 are pending.

Priority
The instant application claims priority to eight US provisional applications, two international applications (PCT/US18/45036 and PCT/US17/31721), and two US patent applications (16/143286 and 15/973406).  A review of PCT/US17/31721 finds no support for the claimed limitation of “a data analysis circuit utilizing a neural network and structured to analyze a subset of the plurality of detection values and a phase of the plurality of detection values to classify a type or an identity of a distant device”.  Likewise, a review of US Application 15/973406 (US Publication 2018/0284737), finds no support for this element/step.   The Examiner can only find support for this element/step in PCT/US18/45036.  
Therefore, for the purpose of the instant examination, the Examiner assigns the priority date as 2 August 2018, the filing date of PCT/US18/45036.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 and 15 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and 8 – 20 of copending Application No. 16/237473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of the instant application includes the element/step “a plurality of detection values received from a plurality of multiplexed input sensors” while claims 1, 8, and 14 of the reference application includes the element/step of “a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package”.  The remainder of the independent claims in each application are identical.   Claims 2 – 6, 8 – 12, and 15 – 20 of the instant application are identical to claims 2 – 6, 9 – 13, and 15 – 20 of the reference application. 
The instant specification is silent with respect to a definition of “a detection package”.  The closest definition appears to be in paragraph [0020], which states “the detection package including at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system”.  As best understood by the Examiner, a multiplexer also comprises a plurality of inputs, and is patentably indistinct from the “detection package” as described in the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A system for data collection, the system comprising:
a data acquisition circuit structured to interpret a plurality of detection values received from a plurality of multiplexed input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system; and
a data analysis circuit utilizing a neural network and structured to analyze a subset of the plurality of detection values and a phase of the plurality of detection values to classify a type or an identity of a distant device,
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses.

The claim is a genus claim relating to a specification which only teaches a limited species embodiment of a device that is one of operationally or environmentally coupled to the chemical production process, as described in paragraph [002311] of the specification.  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
One example is a standard GPS system employed in a cell phone.  Multiple GPS satellites issue the GPS radio signals which are modulated and include precise time and location information concerning the satellites.  The detection package would be the receiver on the cell phone, where the data acquisition circuit receives signals from the multiple GPS satellites and analyzes the phase delay between the signals to triangulate the position of the cell phone. 
Another species embodiment is the example of in-home monitoring system utilizing an Internet of Things (IoT) system as used in the rejection of the claims below.  The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:

MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 1 – 20 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 10, and 16 includes the element/step “determine a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part”.  It is unclear what “part” is being created by the plurality of trigger pulses.  There is no mention of a “part” in the parent claims  There is no manufacture of a device or mechanism that would include parts, and no indication of how a trigger signal, which appears to be an electrical signal, would contribute to a manufacturing process.  For the purpose of the instant examination, the Examiner interprets this element/step as “determine a trigger quality of the at least one of the plurality of trigger pulses”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 7 – 9, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., US 2010/0114806 (hereinafter 'Harrison') in view of Schultz et al, US 2016/0337127 (hereinafter 'Schultz').

Regarding claim 1: Harrison teaches a system for data collection, the system comprising:
a data acquisition circuit structured to interpret a plurality of detection values ([0019]: sensor interface 15) received from a plurality of multiplexed input sensors ([0023]: the sensors 16 emit signals representative of a plurality of engine performance parameters and fault conditions),, each of the plurality of input sensors operatively coupled to a component of an industrial system (Harrison: [0022]: The subject engine 11 is outfitted with a sensor suite 16); and 
a data analysis circuit utilizing a neural network ([0027]: system 10 further comprises a neural network, preferably a fuzzy adaptive resonance theory neural network 18) and structured to analyze a subset of the plurality of detection values ([0027]: neural network 18 is adapted to receive at least some of the conditioned and shaped signals).

Harrison is silent with respect to 
a data acquisition circuit structured to analyze a phase of the plurality of detection values to classify a type or an identity of a distant device,
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses.

Schultz teaches 
a data acquisition circuit structured to analyze a phase of the plurality of detection values ([0071]: Endpoint fingerprint information may also, or alternatively, include clock skew information, where the Examiner interprets clock skew as a source of a phase difference, as it introduces delay into the launch time of the source signal) to classify a type or an identity of a distant device ([0024]: P2P server may also perform endpoint fingerprinting); and 
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses ([0072]: The clock skew refers to the clock arriving at different registers in the digital circuit system at different times).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, including the clock delay,    as known in the art. 

Regarding claim 2: Harrison in view of Schultz teaches the system of claim 1, as discussed above, wherein the data acquisition circuit is further structured to route the at least one trigger channel into at least one of multiple inputs (Harrison: [0019]: These data are transmitted via a sensor interface 15 to the condition-based monitoring system 10), where the Examiner expects that each output from testbed vehicle sensors 14 is connected to an input of the sensor interface in order for the sensor data to be processed.

Regarding claim 3: Harrison in view of Schultz teaches the system of claim 2, as discussed above.
Harrison is silent with respect to wherein 
the at least one trigger channel is raw and unbuffered

Schultz teaches 
the at least one trigger channel is raw and unbuffered ([0117] FIGS. 5A-5F are diagrams of an example implementation 500 relating to example process 400 shown in FIGS. 4A-4B. FIGS. 5A-5F show an example of establishing an asynchronous P2P communication between IoT devices).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, where a register in the path is undesirable as it would cause a variation in the observed clock delay,. 

Regarding claim 7: Harrison teaches a method comprising:
interpreting a plurality of detection values ([0019]: sensor interface 15) received from a plurality of multiplexed input sensors ([0023]: the sensors 16 emit signals representative of a plurality of engine performance parameters and fault conditions), each of the plurality of input sensors operatively coupled to a component of an industrial system (Harrison: [0022]: The subject engine 11 is outfitted with a sensor suite 16); and
analyzing a subset of the plurality of detection values utilizing a neural network ([0027]: neural network 18 is adapted to receive at least some of the conditioned and shaped signals).

Harrison is silent with respect to 
analyzing a phase of the plurality of detection values; and
classifying a type or an identity of a distant device comprising the component, 
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses.

Schultz teaches 
analyzing a phase of the plurality of detection values ([0071]: Endpoint fingerprint information may also, or alternatively, include clock skew information, where the Examiner interprets clock skew as a source of a phase difference, as it introduces delay into the launch time of the source signal); and
classifying a type or an identity of a distant device comprising the component ([0024]: P2P server may also perform endpoint fingerprinting), 
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses ([0072]: The clock skew refers to the clock arriving at different registers in the digital circuit system at different times).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, including the clock delay,    as known in the art. 

Regarding claim 8: Harrison in view of Schultz teaches the method of claim 7, as discussed above, further comprising routing the at least one trigger channel into at least one of multiple inputs (Harrison: [0019]: These data are transmitted via a sensor interface 15 to the condition-based monitoring system 10), where the Examiner expects that each output from testbed vehicle sensors 14 is connected to an input of the sensor interface in order for the sensor data to be processed.

Regarding claim 9: Harrison in view of Schultz teaches the method of claim 8, as discussed above, wherein the at least one trigger channel is raw and unbuffered.
Harrison is silent with respect to wherein 
the at least one trigger channel is raw and unbuffered

Schultz teaches 
the at least one trigger channel is raw and unbuffered ([0117] FIGS. 5A-5F are diagrams of an example implementation 500 relating to example process 400 shown in FIGS. 4A-4B. FIGS. 5A-5F show an example of establishing an asynchronous P2P communication between IoT devices).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, where a register in the path is undesirable as it would cause a variation in the observed clock delay,. 

Regarding claim 13: Harrison teaches a system comprising:
a data acquisition circuit structured to interpret a plurality of detection values ([0019]: sensor interface 15), each of the plurality of detection values corresponding to input received from at least one of a plurality of multiplexed input sensors ([0023]: the sensors 16 emit signals representative of a plurality of engine performance parameters and fault conditions), each of the plurality of input sensors operatively coupled to a component of an industrial system ([0018]: engine 11); and
a data analysis circuit utilizing a neural network and structured to analyze a subset of the plurality of detection values ([0027]: neural network 18 is adapted to receive at least some of the conditioned and shaped signals).

Harrison is silent with respect to 
a data analysis circuit structured to analyze a phase of the plurality of detection values to classify a type or an identity of a distant device,
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses.

Schultz teaches 
a data acquisition circuit structured to analyze a phase of the plurality of detection values ([0071]: Endpoint fingerprint information may also, or alternatively, include clock skew information, where the Examiner interprets clock skew as a source of a phase difference, as it introduces delay into the launch time of the source signal) to classify a type or an identity of a distant device ([0024]: P2P server may also perform endpoint fingerprinting); and 
wherein the phase of the plurality of detection values is derived using at least one on-board timer relative to at least one trigger channel comprising a trigger signal output from a trigger sensor and formed of a plurality of trigger pulses ([0072]: The clock skew refers to the clock arriving at different registers in the digital circuit system at different times).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, including the clock delay,    as known in the art. 

Regarding claim 14: Harrison in view of Schultz teaches the system of claim 13, as discussed above, wherein the data acquisition circuit is further structured to route the at least one trigger channel into at least one of multiple inputs (Harrison: [0019]: These data are transmitted via a sensor interface 15 to the condition-based monitoring system 10), where the Examiner expects that each output from testbed vehicle sensors 14 is connected to an input of the sensor interface in order for the sensor data to be processed.

Regarding claim 15: Harrison in view of Schultz teaches the system of claim 14, as discussed above.
Harrison is silent with respect to wherein 
the at least one trigger channel is raw and unbuffered

Schultz teaches 
the at least one trigger channel is raw and unbuffered ([0117] FIGS. 5A-5F are diagrams of an example implementation 500 relating to example process 400 shown in FIGS. 4A-4B. FIGS. 5A-5F show an example of establishing an asynchronous P2P communication between IoT devices).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz to enable the determining what types of sensors are in use in the system by using various properties of the incoming signal, where a register in the path is undesirable as it would cause a variation in the observed clock delay,. 


Claims 4 – 6, 10 – 12, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Schultz in view of Kim, US 6034662 (hereinafter 'Kim').

Regarding claim 4: Harrison in view of Schultz teaches the system of claim 1, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the data analysis circuit is further structured to determine a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part.

Kim teaches a system that includes 
the data analysis circuit is further structured to determine a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part ([Fig 3, cols 4 – 5]: [steps 302, 304, 307, 310 and 313 all check the quality of the received signal pulses]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 5: Harrison in view of Schultz in view of Kim teaches the system of claim 4, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the data analysis circuit is further structured to utilize the trigger quality to determine a state of corruption of the trigger signal.

Kim teaches a system that includes 
the data analysis circuit is further structured to utilize the trigger quality to determine a state of corruption of the trigger signal ([claims 5 – 8]: [for example] determining the input signal as being corrupted by noise when the first measured value is larger than a predetermined set value) .

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 6: Harrison in view of Schultz in view of Kim teaches the system of claim 5, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the state of corruption is indicative of at least one of an inadequate placement of the trigger sensor, a wiring issue, and a faulty setup of the trigger sensor.

Kim teaches a system that includes 
the state of corruption is indicative of at least one of an inadequate placement of the trigger sensor, a wiring issue, and a faulty setup of the trigger sensor ([col 5, lines 48 – 50]: in the case that the second difference value T.sub.2 is greater than or equal to the set value T.sub.0, it is considered that noise has corrupted the position displacement signal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 10: Harrison in view of Schultz teaches the method of claim 7, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
further comprising determining a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part.

Kim teaches a system that includes 
the data analysis circuit is further structured to determine a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part ([Fig 3, cols 4 – 5]: [steps 302, 304, 307, 310 and 313 all check the quality of the received signal pulses]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 11: Harrison in view of Schultz teaches the method of claim 10, as discussed above.
Harrison in view of Schultz is silent with respect further comprising 
utilizing the trigger quality to determine a state of corruption of the trigger signal.

Kim teaches a system that includes 
utilizing the trigger quality to determine a state of corruption of the trigger signal ([claims 5 – 8]: [for example] determining the input signal as being corrupted by noise when the first measured value is larger than a predetermined set value) .

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 12: Harrison in view of Schultz teaches the method of claim 11, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the state of corruption is indicative of at least one of an inadequate placement of the trigger sensor, a wiring issue, and a faulty setup of the trigger sensor.

Kim teaches a system that includes 
the state of corruption is indicative of at least one of an inadequate placement of the trigger sensor, a wiring issue, and a faulty setup of the trigger sensor ([col 5, lines 48 – 50]: in the case that the second difference value T.sub.2 is greater than or equal to the set value T.sub.0, it is considered that noise has corrupted the position displacement signal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 16: Harrison in view of Schultz teaches the system of claim 14, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the data analysis circuit is further structured to determine a trigger quality of at least one of the plurality of trigger pulses associated with forming a part.

Kim teaches a system that includes 
the data analysis circuit is further structured to determine a trigger quality of the at least one of the plurality of trigger pulses associated with forming a part ([Fig 3, cols 4 – 5]: [steps 302, 304, 307, 310 and 313 all check the quality of the received signal pulses]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 17: Harrison in view of Schultz in view of Kim teaches the system of claim 16, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the data analysis circuit is further structured to utilize the trigger quality to determine a state of corruption of the trigger signal.

Kim teaches a system that includes 
the data analysis circuit is further structured to utilize the trigger quality to determine a state of corruption of the trigger signal ([claims 5 – 8]: [for example] determining the input signal as being corrupted by noise when the first measured value is larger than a predetermined set value) .

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 18: Harrison in view of Schultz in view of Kim teaches the system of claim 17, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the state of corruption is indicative of an inadequate placement of the trigger sensor

Kim teaches a system that includes 
the state of corruption is indicative of an inadequate placement of the trigger sensor ([col 5, lines 48 – 50]: in the case that the second difference value T.sub.2 is greater than or equal to the set value T.sub.0, it is considered that noise has corrupted the position displacement signal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 19: Harrison in view of Schultz in view of Kim teaches the system of claim 17, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the state of corruption is indicative of a wiring issue.

Kim teaches a system that includes 
the state of corruption is indicative of a wiring issue ([col 5, lines 3 – 5]: in the case that the first difference value T.sub.1 is greater than or equal to the set value T.sub.0, it is considered that noise has corrupted the position displacement signal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Regarding claim 20: Harrison in view of Schultz in view of Kim teaches the system of claim 17, as discussed above.
Harrison in view of Schultz is silent with respect to wherein 
the state of corruption is indicative of a faulty setup of the trigger sensor.

Kim teaches a system that includes 
the state of corruption is indicative of a faulty setup of the trigger sensor ([col 4, lines 26 – 33]: In step 302, the width of the input pulse after the leader pulse is measured. It is checked whether the measured width is between the minimum value C1 and the maximum value C2. Namely, it is determined whether the input pulse conforms with the data format of the first pulse. This is to prevent a noise pulse mixed with the input signal from being mistaken for the first pulse).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Harrison in view of Schultz in view of Kim to enable checking the incoming signal for the influence of noise, and using that determination to avoid using invalid data samples, as known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862